DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference sign 114 recited in Par. 0046, 0048, 0052, 0055, and 0056 is not depicted in any drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Par. 0058 of the specification recites the phrase “the absorbent pad layer 22.” This is believed to be a typographical error and should instead recite “the absorbent pad layer 222.”
Appropriate correction is required.


Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
Claim 4 recites the phrase “higher concatenation” which is believed to be a typographical error. Claim 3 should instead recite “higher concentration.”
Claim 12 does not end with a period (“.”). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola V. Manbeck, 35 USPQ2d 1211 (D.D.C. 1995). MPEP 608.01(m).
Appropriate correction is required.

Claim Interpretation
Claims 3-6, 8-9, 12, and 21 recite the term “about.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “about” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.
Claim 14 recites the term “generally.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “generally” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a susceptor layer with a microwave energy interactive material thereon” in line 5. It is unclear if the susceptor layer comprises the microwave energy interactive material, or if the microwave energy interactive material is a separate layer on top of the susceptor layer. For purposes of examination, claim 1 is interpreted as instead reciting “a susceptor layer comprising a microwave energy interactive material.”
Claim 2 recites the phrase “a top product-containing layer with a metallized material having the microwave energy interactive material thereon” in lines 2-3. It is unclear if the metallized material is the top product-containing layer or if the metallized material is an additional layer on top of the top product-containing layer. For purposes of examination, claim 2 is interpreted as instead reciting “a top product-containing layer comprising a metallized material having the microwave energy interactive material.”
Claim 3 recites the phrase “the susceptor layer has a susceptor thickness” in lines 2-3. It is unclear what is meant by a “susceptor thickness” and whether this is the thickness of the entire susceptor layer or just the layer of the metallized material. For purposes of examination, claim 3 is interpreted as instead reciting “the susceptor layer has a thickness.”
Claim 5 recites the phrase “a ratio of a susceptor layer to area of openings.” It is unclear what about the susceptor layer is included in this ratio. For purposes of examination, claim 5 is interpreted as instead reciting “a ratio of a surface area of the susceptor layer to an area of the discrete openings.”
Claim 17 recites the limitation " the top support surface, the side support surface, and the side support walls…” in line 5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 17 is interpreted as instead reciting “the top support surface, the lower 
Claim 17 recites the phrase “the susceptor layer having a microwave energy interactive material thereon” in lines 7-8. It is unclear if the susceptor layer comprises the microwave energy interactive material, or if the microwave energy interactive material is a separate layer on top of the susceptor layer. For purposes of examination, claim 17 is interpreted as instead reciting “the susceptor layer comprising a microwave energy interactive material.”
Claim 17 recites the limitation "the susceptor" in lines 9, 11, and 14. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the susceptor is the same or different than the “susceptor layer” recited in line 7. For purposes of examination, claim 17 is interpreted as instead reciting “the susceptor layer.”
Claim 17 recites the limitation "an absorbent pad layer" in 13. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the absorbent pad layer is the same or different than the “absorbent pad” recited in lines 4 and 14. For purposes of examination claim 17 is interpreted as instead reciting “an absorbent pad
Claim 18 recites the phrase “a top product-containing layer with a metallized material having the microwave energy interactive material thereon” in lines 2-3. It is unclear if the metallized material is the top product-containing layer or if the metallized material is an additional layer on top of the top product-containing layer. For purposes of examination, claim 18 is interpreted as instead reciting “a top product-containing layer comprising a metallized material having the microwave energy interactive material.”
Claim 21 recites the phrase “a susceptor layer with a microwave energy interactive material thereon” in line 7. It is unclear if the susceptor layer comprises the microwave energy interactive material, or if the microwave energy interactive material is a separate layer on top of the susceptor layer. For purposes of examination, claim 21 is interpreted as instead reciting “a susceptor layer comprising a microwave energy interactive material.”
Claims 4, 6-16, and 19-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 10-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 20040023000 A1).
Regarding claim 1, Young teaches a microwavable package for food product comprising an outer package and a quantity of food product contained therein, the food product being configured to be heated in a microwave oven (Young, Abstract, Par. 0002 and 0026-0027). Young further teaches that the package comprises a flat, multilayer microwavable support having at least three layers including, a susceptor layer (30) comprising a microwave energy interactive material, an absorbent pad layer (50) having a flexible paper-based material suitable for absorbing moisture and grease, and a paperboard base layer (10) by which the susceptor layer and the absorbent pad layer are supported (Young, Par. 0026-0034, 0047-0053, and Figs 2-4b). Young further teaches that the susceptor layer has a plurality of discrete openings disposed therein, the discrete openings being disposed in a higher concentration at a center of the microwavable support (Young, Par. 0049-0050 and Fig. 10A).
Regarding claim 2, Young teaches that the susceptor layer is a multilayer flexible structure having a top product-contacting layer with a metallized material having the microwave energy interactive material (30) and a paper layer (10) (Young, Par. 0026-0034, 0047-0053, and Fig 4a). In this embodiment, the top paper layer (10) is interpreted as the paper layer of the susceptor layer and the bottom paper layer (10) is interpreted as the paperboard base layer (Young, Fig. 4a). 
Regarding claim 7, Young teaches that the absorbent pad layer is a multilayer flexible structure having a paper layer (10 – the bottom 10 of Fig. 4A), a clear polyethylene layer (adhesive 70), and a non-woven paper-based layer or moisture and grease absorption (50) (Young, Par. 0028-0034, 0049-0051, 0058, 0061, 0063, and Fig. 4A).
Regarding claim 10, Young teaches that the susceptor layer, the absorbent pad layer, and the paperboard base layer are coextensive with one another (Young, Par. 0041-0046, Figs. 6 – 10K).
Regarding claim 11, Young teaches that the susceptor layer covers less surface area of the microwavable support than the paperboard base layer (Young, Par. 0086, 0099, and Fig. 10N).
Regarding claim 13, Young teaches that the paperboard base layer of the microwavable support layer extends beyond the perimeter of the susceptor layer such that a consumer can grasp the paperboard base layer without touching the susceptor layer (Young, Fig. 10N).
Regarding claim 14, Young teaches that the susceptor layer covers less surface area of the microwavable support than the paperboard base layer and the susceptor layer has a circular configuration generally disposed in a center area of the microwavable support (Young, Fig. 10N).
Regarding claim 15, Young teaches that the package further comprises a rectangular self-erecting stand configured to elevate the multilayer microwavable support from a floor of the microwave (Young, Par. 0096 and Fig. 10I).
Regarding claim 16, Young teaches that the package further comprises one or more upstanding flanges disposed at edges of the microwavable support (Young, Par. 0096 and Fig. 10I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. as applied to claims 1-2 above, in view of Middleton (US 20090302032 A1).
Regarding claim 3, Young teaches that the multilayer flexible structure of the susceptor layer further includes and additional polymer layer (40) (Young, Par. 0047-0050, 0071, and Figs 1-4b). 
Young is silent regarding the thickness of the multilayer flexible structure being between 0.002 in. to 0.020 in.
Middleton teaches a microwavable package for food product comprising a multilayer susceptor structure comprising a metallized material and a paperboard support, wherein the multilayer susceptor structure has a thickness of from 35 gauge to 10 mil (.0084 in. to 0.01 in.) (Middleton, Abstract, Par. 0004-0007, 0017, 0046, and Figs. 1-3), which lies within the claimed range of 0.002 in. to 0.02 in., and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Young and Middleton are analogous art as they both teach microwavable packaging for food products comprising a multilayer susceptor structure comprising a metallized material and a paperboard support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Middleton to create the multilayer susceptor structure of Young to have a thickness within the claimed range. This would allow for barrier properties and adequate support of the metallized material (Middleton, Par. 0046-0047 and 0052).
Regarding claim 6, Young teaches all of the elements of the claimed invention as stated above for claim 1. Young is silent regarding the base layer having a base thickness of between about 0.010-in. to about 0.030-in.
Middleton teaches a microwavable package for food products comprising a susceptor layer and a base layer (support layer) wherein the base layer has a thickness of from 14 mils to 24 mils (0.014 in. to 0.024 in) (Middleton, Abstract, Par. 0004-0007, and 0052), which lies within the claimed range of about 0.010-in. to about 0.030-in., and therefore satisfies the claimed range, see MPEP 2131.03.
Since both Young and Middleton are analogous art as they both teach microwavable packaging for food products comprising a multilayer susceptor structure comprising a metallized material and a paperboard support, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Middleton to create the base layer of Young to have a thickness within the claimed range. This would allow for barrier properties and adequate support of the metallized material (Middleton, Par. 0046-0047 and 0052).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. as applied to claims 1 above, in view of Cole (WO 2008098156 A1).
Regarding claims 4-5, Young teaches all of the elements of the claimed invention as stated above for claim 1. Young is silent regarding the microwavable support having a top surface area of about 50 to about 80 in2, and the discrete openings having a higher concentration at a center of the microwavable tray being disposed in a radial configuration and include between about 30 and about 80 discrete openings, each having a diameter of between about 0.125-in. to about 0.25 in. as required by claim 4. Young further is silent regarding the microwavable support having a ratio of an area of the susceptor layer to area of openings of between about 40:1 and about 80:1 as required by claim 5.
Cole teaches a microwave interactive material for heating a food item wherein the microwave interactive material comprises openings (apertures) wherein the apertures have a higher concentration near the center of the microwave interactive material (Cole, Abstract, Page 1 Line 24 – Page 2 Line 15, and Fig. 1A). Cole further teaches that the apertures have a diameter of 0.25 in. (Col, Page 6 Lines 8-13, Page 12 Line 27 – Page 13 Line 5), which lies within the claimed range of about 0.125 in. to about 0.25 in. and therefore satisfies the claimed range, see MPEP 2131.03. Cole further teaches that the openings may comprise about 2 to about 5% of the area of the microwave interactive material (Cole, Page 15 Lines 3-12). This results in a ratio of area of the microwave interactive material to area of openings of about 20:1 to about 50:1, which overlaps the claimed range of between about 40:1 to about 80:1 as required by claim 5, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Since both Young and Cole are analogous art as they both teach microwave interactive materials for heating a food item wherein the microwave interactive material comprises openings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Cole to create the openings of Young to have a diameter and a ratio of the area of the susceptor layer to the area of the openings that lie within the claimed ranges. This would allow for improved heating, browning, and crisping to the food item (Cole, Page 14 Line 23 – Page 15 Line 12).
Regarding the limitation of the top surface area, this is considered a change in overall size and one of ordinary skill in the art would understand that the microwavable support of modified Young could be made of any size such as a size having a top surface area within the claimed range, see MPEP 2144.04, IV. Regarding the limitation on the number of openings, as modified Young contains openings of the same diameter and the same ratio of the instant invention as stated above, it would have been obvious to one of ordinary skill in the art that if the microwavable support was created to have the same top surface area as required by the instant claim 4, that there would also necessarily be the same number of or a number that renders obvious the openings required by instant claim 4. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. as applied to claims 1 and 7 above, in view of Noyelle et al. (US 20120000905 A1).
Regarding claim 8, Young teaches all of the elements of the claimed invention as stated above for claims 1 and 7. Young is silent regarding the absorbent pad layer having a pad thickness of between about 0.010-in. and about 0.040-in. and a basis weight of about 135 lbs./ream (1,000 sq. ft.).
Noyelle teaches a microwavable package for food products comprising a susceptor layer and a paperboard layer wherein the microwavable package comprises apertures to allow any oils or liquids to drain through (Noyelle, Abstract, Par. 0004, 0010, 0043, and 0127). Noyelle further teaches that the paperboard layer has a thickness of about 12 to about 28 mils (0.012 to 0.028 in.) and a basis weight of amount 60 to about 330 lbs./ream (Noyelle, Par. 0127). Noyelle’s thickness range lies within the claimed range of about 0.010-in. and about 0.040-in. and therefore satisfies the claimed range, see MPEP 2131.03. Noyelle’s basis weight range overlaps the claimed value of about 135 lbs./ream, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both Young and Noyelle are analogous art as they both teach microwavable packages for food products comprising a susceptor layer and a paperboard layer, it would have been obvious to one of ordinary skill in the art to use the teachings of Noyelle to create Young’s absorbent pad layer to have a basis weight and thickness within the claimed range. This would allow for durable and dimensionally stable packaging (Noyelle, Par. 0095, 0101, and 0127).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Middleton as applied to claims 1, 3, and 6 above, and further in view of Noyelle et al. (US 20120000905 A1).
Regarding claim 9, modified Young teaches that the multilayer susceptor material has a thickness of from 35 gauge to 10 mil (.0084 in. to 0.01 in.) as stated above for claim 3 (Middleton, Abstract, Par. 0004-0007, 0017, 0046, and Figs. 1-3). Modified Young further teaches that the paperboard base layer has a thickness of from 14 mils to 24 mils (0.014 in. to 0.024 in) as stated above for claim 6 (Middleton, Abstract, Par. 0004-0007, and 0052). Regarding the limitations of the overall width and length, these are considered merely a change in shape and it would be obvious to one of ordinary skill in the art that the microwavable support could be made of any size such as the size of the instant claim 9, see MPEP 2144.04, IV.
Young is silent regarding the support having a thickness of between about 0.03-in. to about 0.070 in.
Noyelle teaches a microwavable package for food products comprising a susceptor layer and a paperboard layer wherein the microwavable package comprises apertures to allow any oils or liquids to drain through (Noyelle, Abstract, Par. 0004, 0010, 0043, and 0127). Noyelle further teaches that the paperboard layer has a thickness of about 12 to about 28 mils (0.012 to 0.028 in.) (Noyelle, Par. 0127). 
Since both Young and Noyelle are analogous art as they both teach microwavable packages for food products comprising a susceptor layer and a paperboard layer, it would have been obvious to one of ordinary skill in the art to use the teachings of Noyelle to create Young’s absorbent pad layer to have a thickness of between 0.012 and 0.028 in. This would allow for durable and dimensionally stable packaging (Noyelle, Par. 0095, 0101, and 0127).
Therefore, modified Young teaches that the microwavable support has a total support thickness of from 0.0344 in. to 0.062 in., which lies within the claimed range of between about 0.03-in. to about 0.070-in. and therefore satisfies the claimed range, see MPEP 2131.03. 

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. as applied to claims 1 and 11 above.
Regarding claim 12, Young teaches all of the elements of the claimed invention as stated above for claim 11. Young further teaches that the susceptor material can be made into discs that are laminated onto a tray or other support structure such that the susceptor material does not cover an entirety of the entire support surface area (Young, Par. 0086, 0099, and Fig. 10N). It would have been obvious to one of ordinary skill in the art that the size and shape of the susceptor layer can be changed based on the varying shapes and sizes of different food products contained therein. Therefore, it would have been obvious to one of ordinary skill in the art to change the size of the susceptor layer such that it covers between 40% and 60% of the support surface area, see MPEP 2144.04, IV. 
Regarding claim 21, Young teaches a microwavable package for food product comprising an outer package and a quantity of meat contained therein, the package being configured to facilitate heating of the food product in a microwave oven (Young, Abstract, Par. 0002, 0022-0023, and 0026-0027). Young teaches the package is for meats that yield excess moisture, grease, and oil, and discusses bacon as a food product for microwavable food packaging (Young, Par. 0022, 0023, 0026). Therefore, it would have been obvious to one of ordinary skill in the art to select and to try bacon to be contained within Young’s package from the finite number of meats that yield excess moisture, grease, and oil with a predictable and reasonable expectation of success, see MPEP 2143. Young further teaches that the package comprises a flat, multilayer microwave support having at least three layers including, a susceptor layer (30) comprising a microwave energy interactive material, an absorbent pad layer (50) having a flexible paper-based material suitable for absorbing moisture and grease, and a paperboard base layer (10) by which the susceptor layer and the absorbent pad layer are supported (Young, Par. 0026-0034, 0047-0053, and Figs 2-4b). Young further teaches that the susceptor layer has a plurality of discrete openings (60) disposed therein, the discrete openings being disposed in a higher concentration at a center of the microwavable support (Young, Par. 0049-0050 and Fig. 10A).
Regarding the limitation on the protein content of the bacon, Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Young discloses a package as presently claimed and clearly teaches the package is for meats that yield excess moisture, grease, and oil (Young, Par. 0022, 0023, 0026), it is clear that the package of Young would be capable of performing the intended use, i.e. containing bacon with the presently claimed protein content as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding the limitation of the percentage of grease generated that is not absorbed, it is noted that the amount of grease generated is dependent on a number of factors such as cook time, cook temperature, and type of bacon used. Further, Young teaches a grease absorbent layer as stated above. Therefore, it would be inherent that the package of Young would absorb an amount of grease that satisfies the claimed range a given cook time, temperature, and type of meat/bacon.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Gowens et al. (US 20100059511 A1). 
Regarding claim 17, Young teaches a raw meat package configured to permit the raw meat to be cooked in a microwave (Young, Abstract, 0002 and 0026-0027). Young further teaches that the package comprises a multilayer microwavable support having a top support surface and a lower support surface connected by side support walls wherein the top support surface, the lower support surface, and the side walls being a paperboard material (Young, Par. 0047-0049, 0095, 0097, Figs. 10H, 10J, and 10K). Young further teaches that the package further comprises an absorbent pad layer (50) that is laminated onto the support surface and is therefore between the top and lower support surfaces (Young, par. 0047-0056, Fig. 4A, 10H, 10J, and 10K). Young further teaches that the top support surface has a susceptor layer disposed thereon, the susceptor layer comprising a microwave interactive material and a plurality of discrete openings (60) disposed in the susceptor and the top support surface (Young, Par. 0026-0034, 0047-0053, Figs 2-4b, 10H, 10J, and 10K). Young further teaches that the plurality of discrete openings in the susceptor and the top support surface are configured to permit moisture and greases to drain therethrough (Young, Par. 0026-0034, 0047-0053, Figs 2-4b, 10H, 10J, and 10K). Young further teaches that the absorbent pad layer has a flexible paper-based material suitable for absorbing moisture and grease that drains through the openings in the susceptor to the absorbent pad underneath the top support surface (Young, Par. 0026-0034, 0047-0053, Figs 2-4b, 10H, 10J, and 10K).
Young is silent regarding the top support surface having an angled configuration.
Gowens teaches a microwavable package for food products wherein the package comprises an elevated top support surface supported by side walls, wherein the top support surface comprises a susceptor layer and the susceptor layer comprises a plurality of openings (Gowens, Abstract, Par. 0002, 0024-0027, 0036, and Fig. 1). Gowens further teaches that the top support surface has an angled configuration (Gowens, Abstract, Par. 0006, and Figs. 1-3D). 
Since both Young and Gowens are analogous art as they both teach microwavable packages for food products wherein the packages comprise an elevated support surface with a susceptor layer thereon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Gowens to create the top support surface of Young to have an angled configuration. This would allow for folding of the packaging to allow for a more easily handled and folded food product (Gowens, Abstract, Par. 0006, and 0024-0025).
Regarding claim 18, modified Young teaches that the susceptor layer is a multilayer flexible structure having a top product-contacting layer with aa metallized material having the microwave energy interactive material (30) and a paper layer (10) (Young, Par. 0026-0034, 0047-0053, and Fig 4a). In this embodiment, the top paper layer (10) is interpreted as the paper layer of the susceptor layer and the bottom paper layer (10) is interpreted as the paperboard base layer (Young, Fig. 4a). Modified Young further teaches that the angled top surface has a v shape with a centrally disposed lowermost drain (Gowens, Figs. 1-3D and 6A-6C).
Regarding claim 19, modified Young teaches that at least some of the plurality of discrete openings are disposed in a valley of the angled top support surface (Young, Par. 0026-0034, 0047-0053, Figs 2-4b, 10H, 10J, and 10K; Gowens, Par. 0036 Figs 1-3D).
Regarding claim 20, modified young teaches that the discrete openings are disposed in a radial configuration (Young, Figs. 10A-10B, and 10G).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782